CHARLES J. SCHUCK, Judge.
This is a claim in the amount of $42.84, claimed as damages for injuries to claimant’s automobile caused by being struck or backed into by a state road truck, the accident happening at and near the intersection of Twenty-seventh and Chapline streets, in the city of Wheeling, October 3, 1944.
From the statement filed it appears that claimant's car was to the rear of the state road truck in question at the time and place mentioned, evidently waiting for the green light to show which would allow both cars to proceed. While claimant’s car or automobile was to the rear of the said road truck as stated, the said truck started sliding backward for some reason and collided with and injured claimant’s car to the extent of the damages heretofore mentioned. Seemingly there was no warning given to claimant until it was too late for her to move her car out of the path of danger. The report of the state road commission contains the statement that the driver of the state truck was at fault. The road commission recommends payment, and this recommendation is concurred in by the attorney general’s office by his assistant, W. Bryan Spillers.
We, accordingly, make an award in the sum of forty-two dollars and eighty-four cents ($42.84).